STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re C. LANAVILLE, Minor.                                         July 19, 2018

                                                                   Nos. 341343; 341345
                                                                   Delta Circuit Court
                                                                   Family Division
                                                                   LC No. 17-000272-NA


Before: RONAYNE KRAUSE, P.J., and GLEICHER and LETICA, JJ.

PER CURIAM.

        In these consolidated cases, respondents appeal as of right the trial court’s order
terminating their parental rights to the minor child, CL, under MCL 712A.19b(3)(c)(i) (failure to
rectify the conditions leading to adjudication), MCL 712A.19b(3)(g) (failure to provide proper
care and custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm to the child if
returned to the parent). We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        On January 14, 2017, the Department of Health and Human Services (DHHS) filed a
petition against respondents alleging medical neglect, bruising on CL’s abdomen, and
respondents’ failure to address their own mental health needs. After a preliminary hearing, CL,
who was 4½ months old and suffered from kidney issues, was removed from respondents’ home
and placed in foster care. DHHS later filed an amended petition alleging only medical neglect
and respondents’ failure to address their own mental health needs. Respondents pleaded
responsible to the allegations in the amended petition on March 20, 2017, and the trial court
implemented a case service plan. The plan required respondents to take a number of different
steps before reunifying with CL, including attending CL’s medical appointments and
participating in parenting classes and mental health treatment. Although it is unclear whether the
case service plan required respondent-mother to obtain a driver’s license, respondents attributed
their failure to take CL to past medical appointments on a lack of transportation, and respondent-
mother asserted that she intended to procure a driver’s license to ensure reliable transportation.




                                               -1-
        At a dispositional review hearing on June 12, 2017, the trial court found that respondents
had not been complying with the requirements of their case service plan. Specifically,
respondents had not yet obtained counseling or taken adequate steps to address their physical and
mental health needs. The trial court stated that respondents had made only “minimal progress,”
if any, to reunify with CL. However, the trial court extended the case plan in order to give
respondents more time to comply. The trial court noted that CL had already been in foster care
for five months, a significant amount of time given CL’s young age.

        By the time of a dispositional review and permanency planning hearing held on
September 11, 2017, respondent-mother had yet to obtain her driver’s license, and respondent-
father had failed to comply with certain discharge instructions in a timely manner after being
hospitalized for a heart condition. Both respondents had missed several appointments for
services required by their case service plan. Once again, the trial court found that respondents
had made only “minimal progress at best,” and had failed to comply with their case service plan.

         On September 18, 2017, a supplemental petition seeking termination of respondents’
parental rights was filed, alleging that respondents had failed to rectify the conditions that led to
removal by not complying with the case service plan. The petition also alleged that respondent-
father had not taken steps to address his own physical and mental health needs and that
respondents were unable to properly care for CL. On November 2, 2017, following a hearing,
the trial court ordered termination of respondents’ parental rights under MCL 712A.19b(3)(c)(i),
(g), and (j).

                                          II. ANALYSIS

        Respondents argue on appeal that the trial court clearly erred by finding that termination
of their parental rights was warranted under MCL 712A.19b(3)(c)(i), (g), and (j). Respondents
further argue that the trial court clearly erred by finding that termination of their parental rights
was in CL’s best interests. We disagree.

                                  A. STANDARD OF REVIEW

        This Court reviews for clear error the trial court’s findings that there were statutory
grounds for termination and that termination was in the child’s best interests. In re Fried, 266
Mich. App. 535, 541; 702 NW2d 192 (2005). “A finding is clearly erroneous if, although there is
evidence to support it, this Court is left with a definite and firm conviction that a mistake has
been made.” In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011). In reviewing the
trial court’s findings, this Court should consider the trial court’s special opportunity to evaluate
witness credibility. In re Gach, 315 Mich. App. 83, 93; 889 NW2d 707 (2016).




                                                -2-
                                  B. STATUTORY GROUNDS

       “In order to terminate parental rights, the court must find that at least one of the statutory
grounds set forth in MCL 712A.19b has been met by clear and convincing evidence.” In re
Fried, 266 Mich. App. at 540-541. The trial court terminated respondents’ parental rights
pursuant to MCL 712A.19b(3)(c)(i), (g), and (j), which, at the time of these proceedings,1
provided, in pertinent part:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds . . . :

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

                                    1. MCL 712A.19b(3)(c)(i)

       The trial court did not clearly err when it found that clear and convincing evidence
supported termination of respondents’ parental rights under MCL 712A.19b(3)(c)(i). Under that
subsection, termination is proper when “the totality of the evidence” demonstrates that the
respondent did not accomplish “any meaningful change in the conditions” that led to
adjudication. See In re Williams, 286 Mich. App. 253, 272; 779 NW2d 286 (2009). Additionally,
there must be no reasonable likelihood that the conditions will be rectified within a reasonable


1
 MCL 712A.19b(3)(g) has since been substantively amended, effective June 12, 2018. See 2018
PA 58.


                                                -3-
time. MCL 712A.19b(3)(c)(i). Therefore, a proper analysis includes both how long it will take
for the respondent to improve conditions and how long the child can wait for the respondent’s
improvement. In re Dahms, 187 Mich. App. 644, 648; 468 NW2d 315 (1991).

        The record shows that respondent-mother failed to obtain a driver’s license between the
months of March and November 2017, despite her reported plans to do so and respondents’
contention that they missed several required appointments because of a lack of transportation.
She conceded that she was not comfortable driving, was not a good driver, and required
significantly more practice before taking and passing her driver’s test. In fact, respondent-
mother now believed she no longer needed a license and told her case worker she did not plan to
get one. Respondent-mother then proposed relying on relatives and taxis for transportation. But,
during the adjudication, respondent-mother explained family members had failed to provide rides
because they were working or otherwise unable to assist; she offered no explanation about what
had changed. And, given respondents’ limited resources, the trial court questioned whether that
option was viable. Thus, respondents continue to be impaired in their ability to take CL to
medical appointments and, as such, there has been no “meaningful change” in this condition that
led to adjudication.2 See In re Williams, 286 Mich. App. at 272. Likewise, the record
demonstrates that respondents had a very poor record in complying with their case service plan;
they missed numerous medical appointments for CL and, in most cases, failed to even call ahead
to explain their absence. Additionally, respondents stopped attending some services altogether,
including counseling. Respondents were also suspended from two programs because of their
failure to appear; one of these suspensions was permanent and cannot be rectified. Respondents’
failure to comply with the case service plan was not a recent development; the trial court noted it
as far back as June 12, 2017, at the first dispositional hearing. Moreover, respondents delayed
for several months before they began participating in certain required services. Because
respondents’ record in complying with the case service plan was poor and continued to be poor,
there was no “meaningful change” in these conditions that led to adjudication.

        Additionally, the record supports the trial court’s finding that the conditions could not be
rectified within a reasonable time. A child should not be left in foster care indefinitely while
waiting for parental improvement. In re Dahms, 187 Mich. App. at 647. CL was only 4½ months
old when he was removed from respondents’ care. Because of respondents’ failure to comply
with the case service plan, he had spent more than half of his life in foster care by the time the
termination hearing was held and, yet, little to no change had occurred in the conditions that led
to removal. Furthermore, there was little indication that respondents were likely to change their
behavior. For example, respondent-mother testified that she and respondent-father had stopped
attending counseling and did not intend to go back in the near future.

       Respondents argue that because CL’s foster parents took him to all of his medical
appointments, the allegation of medical neglect had been rectified and could not support
termination under MCL 712A.19b(3)(c)(i). However, simply because there was no actual



2
 Respondent-father testified at the disposition review and permanency planning hearing that he
was unable to drive because of his medical condition.


                                                -4-
medical neglect following CL’s removal does not mean that the condition that led to
adjudication, i.e., respondents’ neglect in failing to take CL to his medical appointments, did not
continue to exist. The record shows that respondents failed to address the transportation
difficulties that purportedly caused them to miss CL’s medical appointments before his
placement in foster care, nor did they appear to have any meaningful plans to do so within a
reasonable time frame. Additionally, the record shows that respondents missed several of CL’s
appointments after he was removed from their care, which is further evidence that this condition
continued to exist.

        Respondents also argue that their failure to follow the case service plan does not support
termination of their parental rights under MCL 712A.19b(3)(c)(i) because their compliance with
the case service plan was not the condition that led to adjudication.3 However, in In re R Smith,
___ Mich App ___, ___; ___ NW2d ___ (2018) (Docket No. 339478); slip op at 2, 10, this Court
held that the respondent’s failure to make reasonable progress with a “parent-agency treatment
plan”—which was put in place several months after the initial petition for removal was filed, and
which contained conditions that were not in the petition for removal—supported termination
under MCL 712A.19b(3)(c)(i). The same holds true here. The trial court took jurisdiction over
the matter on the basis of an unfit home environment, by reason of respondents’ neglect, and
respondents’ substantial noncompliance with the case service plan left that condition essentially
unchanged.

         Respondents additionally maintain that a reasonable time had not passed between the
initiation of this case and the termination hearing. We find this argument unpersuasive. As
already noted, it is well settled that a child should not be left in foster care indefinitely while
waiting for parental improvement. In re Dahms, 187 Mich. App. at 648. While it is true that less
than a year had passed between the filing of the initial petition and the later termination, more
than half of CL’s life had passed since the inception of this case. Additionally, as already
discussed, the record supports the trial court’s finding that respondents were unlikely to rectify
the conditions leading to adjudication within a reasonable time frame.




3
  Respondents’ suggestion that the contract agencies acted contrary to the court-ordered case
plan to reunify the family and sought to “destroy the family” by discussing the possibility of
reunifying the child with respondent-mother without respondent-father, is waived and
abandoned. MCR 7.212(C)(5); In re ASF, 311 Mich. App. 420, 440; 876 NW2d 253 (2015)
(holding that a party’s “cursory argument, made without citation to relevant authority or
application of the law to the facts, is insufficiently briefed, and . . . abandoned.”) And, in any
event, this suggestion is without merit because the goal of child protective proceedings is to
reunite a child with a fit parent or parents. To this end, statutory termination grounds are
evaluated as to each parent individually. See In re Marin, 198 Mich. App. 560, 566; 499 NW2d
400 (1993) (“[U]se of parent in the singular [in § 19b(3)], rather than consistently referring to
‘the parents’ in the plural, suggests that the Legislature envisioned and intended that the . . . court
could terminate the parental rights of just one parent.”)


                                                 -5-
                                     2. MCL 712A.19b(3)(g)

         Likewise, the trial court did not clearly err when it found clear and convincing evidence
to support termination of respondents’ parental rights under MCL 712A.19b(3)(g). Under MCL
712A.19b(3)(g), a trial court may terminate parental rights when “[t]he parent, without regard to
intent, fails to provide proper care or custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time
considering the child’s age.”4 Noncompliance with a treatment plan is evidence of the
respondent’s “failure to provide proper care and custody for the child.” In re JK, 468 Mich. 202,
214; 661 NW2d 216 (2003).

        In this case, the record shows that respondent-father missed 26 parenting sessions, was
unengaged and disinterested when he did attend, rarely fed CL, and was burdened by numerous
health conditions that prevented him from caring for himself, let alone for CL. Furthermore,
respondents generally failed to acknowledge that, other than transportation, there were other
barriers preventing them from reuniting with CL. Respondents did not believe that their physical
and mental health issues affected their ability to properly care for CL, despite evidence to the
contrary. Respondent-father’s health issues apparently left him unable to care for his own daily
needs without assistance and allowances from respondent-mother. While we are not without
sympathy for respondents’ position, case workers expressed great doubt about whether
respondent-mother could take care of respondent-father’s needs, her own needs, and those of CL.
Respondents failed to put forth any substantive evidence demonstrating how they would properly
care for CL given the barriers they faced. Further, as previously discussed, the record shows that
respondents failed to participate in the case service plan requirements, and there was no
indication that respondents would be able to render proper care within a reasonable time.

                                      3. MCL 712A.19b(3)(j)

        We also discern no error concerning the court’s findings regarding MCL 712A.19b(3)(j),
which permits termination of parental rights when “[t]here is a reasonable likelihood, based on
the conduct or capacity of the child’s parent, that the child will be harmed if he or she is returned
to the home of the parent.” MCL 712A.19b(3)(j). Respondent-mother testified that the only
barrier that she believed stood in the way of reunifying with CL was transportation. Despite this,
she failed to make any progress toward obtaining her driver’s license or otherwise rectifying
respondents’ transportation difficulties. Without reliable transportation, CL’s ability to attend
medical appointments was in doubt and could reasonably lead to his harm. However, while
transportation was one barrier, it was certainly not the only one. Respondents’ participation in
mental health services was limited, despite evidence in the record showing that respondents both
have mental health issues that inhibit their ability to give proper care to CL. Further, in the


4
  As amended by 2018 PA 58, effective June 12, 2018, MCL 712A.19b(3)(g) provides for
termination of parental rights if “[t]he parent, although, in the court’s discretion, financially able
to do so, fails to provide proper care or custody for the child and there is no reasonable
expectation that the parent will be able to provide proper care and custody within a reasonable
time considering the child’s age.” (Emphasis added).


                                                 -6-
months leading to the termination of their parental rights, respondents ceased attending or were
suspended from services designed to improve their ability to properly care for CL, such as
counseling, supervised parenting sessions, and two parenting skills programs. When respondents
scheduled appointments in an attempt to comply with the case service plan, they often missed the
appointments because they arranged overlapping sessions or simply forgot to attend.
Respondent’s disregard of their limitations and the requirements of the case service plan
demonstrates a failure to take responsibility and an inability to effectively parent CL.

        Respondents argue that the record is devoid of any actual harm coming to CL while in
their care and custody; rather, they merely missed four medical appointments before CL was
placed in foster care. Therefore, respondents argue, any risk of future harm is merely
speculative. However, what respondents’ characterize as a mere failure to attend “four
precautionary diagnostic medical appointments,” can also be seen as a failure to prioritize a
serious health concern faced by CL. While it appears that CL did not suffer lasting harm as a
result of the missed appointments, respondents’ conduct raised legitimate questions about their
concern for and ability to protect CL’s wellbeing. Even after CL’s removal, respondents failed
to take steps to attend all of his medical appointments, thereby reinforcing the notion that
respondents are either unable or unwilling to adequately respond to CL’s needs. Under these
circumstances, we agree that there is a reasonable likelihood that CL would be harmed if
returned to respondents’ care.

       In short, we are not left with the definite and firm conviction that the trial court erred in
terminating respondents’ parental rights under MCL 712A.19b(3)(c)(i), (g), and (j).

                                      C. BEST INTERESTS

        Finally, respondents argue that the trial court clearly erred by finding that termination of
their parental rights was in CL’s best interests. We disagree.

        Once the petitioner has established a statutory ground for termination, the trial court must
order termination of parental rights if the court also finds that termination is in the best interests
of the child. MCL 712A.19b(5); In re Moss, 301 Mich. App. 76, 83; 836 NW2d 182 (2013). The
trial court’s best interest determination must be supported by a preponderance of the evidence.
Id. at 90. When deciding whether termination is in the child’s best interests, the trial court may
consider “the child’s bond to the parent, the parent’s parenting ability, the child’s need for
permanency, stability, and finality, and the advantages of a foster home over the parent’s home.”
In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations omitted). It
is also proper to consider evidence that the child is not safe with the parent, that the child is
thriving in foster care, and that the foster care home can provide stability and permanency. See
In re VanDalen, 293 Mich. App. 120, 141; 809 NW2d 412 (2011).

       In this case, the record shows that respondent-father had little to no bond with CL, and,
while respondent-mother did have a bond with CL, a case worker testified that this bond was not
as strong as that of the foster parents. Moreover, as previously discussed, there is evidence
showing that respondents lack the ability to properly parent CL or care for his needs.
Additionally, testimony shows that CL is thriving in foster care and that all his needs are being
met. A case worker testified that CL needed stability and secure attachment and that CL’s foster

                                                 -7-
parents gave him this environment. Given the reasonable likelihood of medical neglect, there is
a risk of harm to CL if he were returned to respondents. The trial court did not clearly err by
finding that termination of respondents’ parental rights was in CL’s best interests.

       Affirmed.



                                                          /s/ Amy Ronayne Krause
                                                          /s/ Elizabeth L. Gleicher
                                                          /s/ Anica Letica




                                              -8-